DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
In the Official Action mailed 11 July, 2022, all claims were noted as being either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper). However, the Examiner further and incorrectly presumed that all claims could be finally rejected in the next Office action because they were identical to the claim in the parent application, and filed in the application prior to entry under 37 CFR 1.114. Accordingly,  the action should not have been made final. It was a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). This Non-Final rejection replaces the previous mailing. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,102497. This is a statutory double patenting rejection.

Instant disclosure: 17/299,630
US Patent Number 11,102,497
A method comprising: decoding, from a bitstream, an indication of a decoded picture buffer (DPB) size for a first enhancement layer sub-bitstream of the bitstream and a reference layer sub-bitstream for the first enhancement layer sub-bitstream ; and using the indication of the DPB size for processing of the bitstream.
A method comprising: decoding, from a bitstream, an indication of a decoded picture buffer (DPB) size for a first enhancement layer sub-bitstream of the bitstream and a reference layer sub-bitstream for the first enhancement layer sub-bitstream ; and using the indication of the DPB size for processing of the bitstream.
The method of claim 1, wherein using the indication of the DPB size comprises using the indication of the DPB size to determine if a video decoder has sufficient DPB memory to decode the first enhancement layer sub-bitstream.
The method of claim 1, wherein using the indication of the DPB size comprises using the indication of the DPB size to determine if a video decoder has sufficient DPB memory to decode the first enhancement layer sub-bitstream.
The method of claim 1, wherein the indication of a DPB size comprises an indication of a DPB size needed for decoding the reference layer sub-bitstream as a non-target sub-bitstream.
The method of claim 1, wherein the indication of a DPB size comprises an indication of a DPB size needed for decoding the reference layer sub-bitstream as a non-target sub-bitstream.

The method of claim 1, wherein the reference layer sub-bitstream is a base layer sub-bitstream.
The method of claim 1, wherein the reference layer sub-bitstream is a base layer sub-bitstream.
The method of claim 1, wherein the reference layer sub-bitstream is a second enhancement layer sub-bitstream.
The method of claim 1, wherein the reference layer sub-bitstream is a second enhancement layer sub-bitstream.
The method of claim 1, wherein the indication of the highest temporal level is decoded from a video parameter set.
The method of claim 1, wherein the indication of the highest temporal level is decoded from a video parameter set.
An apparatus comprising: means for decoding from a bitstream an indication of a decoded picture buffer (DPB) size needed for a first enhancement layer sub-bitstream of the bitstream and a reference layer sub-bitstream for the first enhancement layer sub-bitstream; and means for using the indication of the DPB size for processing of the bitstream.
An apparatus comprising: means for decoding from a bitstream an indication of a decoded picture buffer (DPB) size needed for a first enhancement layer sub-bitstream of the bitstream and a reference layer sub-bitstream for the first enhancement layer sub-bitstream; and means for using the indication of the DPB size for processing of the bitstream.
The apparatus of claim 7, wherein the means for using the indication of the DPB size uses the indication of the DPB size to determine if a video decoder has sufficient DPB memory to decode the first enhancement layer sub-bitstream.
The apparatus of claim 7, wherein the means for using the indication of the DPB size uses the indication of the DPB size to determine if a video decoder has sufficient DPB memory to decode the first enhancement layer sub-bitstream.
The apparatus of claim 7 wherein the indication of a DPB size comprises an indication of a DPB size needed for decoding the reference layer sub-bitstream as a non-target sub-bitstream.
The apparatus of claim 7 wherein the indication of a DPB size comprises an indication of a DPB size needed for decoding the reference layer sub-bitstream as a non-target sub-bitstream.
The apparatus of claim 7, wherein the reference layer sub-bitstream is a base layer sub-bitstream.
The apparatus of claim 7, wherein the reference layer sub-bitstream is a base layer sub-bitstream.
The apparatus of claim 7, wherein the reference layer sub-bitstream is a second enhancement layer sub-bitstream.
The apparatus of claim 7, wherein the reference layer sub-bitstream is a second enhancement layer sub-bitstream.
The apparatus of claim 7, wherein the indication of the highest temporal level is decoded from a video parameter set.
The apparatus of claim 7, wherein the indication of the highest temporal level is decoded from a video parameter set.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARNIE A MATT/Primary Examiner, Art Unit 2485